[Cite as State v. Branco, 2021-Ohio-385.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO,                               :       JUDGES:
                                             :       Hon. Craig R. Baldwin, P.J.
        Plaintiff - Appellee                 :       Hon. W. Scott Gwin, J.
                                             :       Hon. John W. Wise, J.
-vs-                                         :
                                             :
RAFEAL V. BRANCO,                            :       Case No. 2020CA00153
                                             :
        Defendant - Appellant                :       OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Stark County Court
                                                     of Common Pleas, Case No.
                                                     91CR1164(B)



JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    February 11, 2021



APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

KYLE L. STONE                                        RAFEAL V. BRANCO, Pro se
Prosecuting Attorney                                 Inmate No. A234-003
Stark County, Ohio                                   Richland Correctional Institution
                                                     P.O. Box 8107
By: KATHLEEN O. TATARSKY                             Mansfield, Ohio 44905
Assistant Prosecuting Attorney
Appellate Section
110 Central Plaza South – Suite 510
Canton, Ohio 44702-1413
Stark County, Case No. 2020CA00153                                                    2


Baldwin, J.

       {¶1}   Defendant-appellant Rafeal V. Branco appeals from the October 2, 2020

Judgment Entry of the Stark County Court of Common Pleas overruling his Motion for

Leave to File a Motion for New Trial and Motion for New Trial. Plaintiff-appellee is the

State of Ohio.

                        STATEMENT OF THE FACTS AND CASE

       {¶2}   In 1991, appellant was convicted and sentenced, following a jury verdict of

guilty, on one count of aggravated murder, one count of aggravated burglary, one count

of aggravated robbery, and one count of kidnapping, in violation of R.C. 2903.01(B),

2911.11, 2911.01, and 2905.01, respectively. The facts, as set forth in this Court’s

Opinion in State v. Branco, 5th Dist. Stark No. CA-8618, 1992 WL 147437, are as follows.

       {¶3}   The charges against appellant arise out of the strangulation death of 88

year-old Dimitru Cook in the early morning hours of February 17, 1991. Appellant, along

with Anton L. Wyche and a juvenile, Edgrick Shipman, broke into Cook's residence, bound

and gagged Cook, ransacked the entire home, and strangled Cook to death before

leaving.1

       {¶4}   Police received tips that these three persons were involved in the crimes at

Cook's residence. Detective Robert Anderson of the Alliance Police Department stopped

at Shipman's home and talked with his grandmother. Two hours later, Shipman's sister,


1
 Wyche pled guilty to charges of aggravated burglary and aggravated robbery and was
awaiting sentence by the time of appellant's trial. Wyche testified at appellant's trial as a
State's witness. Edgrick Shipman was charged with one count of aggravated murder,
one count of aggravated burglary, one count of aggravated robbery, and one count of
kidnapping. He was tried by a jury and found guilty on all charges except the
aggravated murder. This court affirmed Shipman's conviction in State v. Shipman, Stark
App. No. 8681, 1992 WL 127102 unreported (May 18, 1992).
Stark County, Case No. 2020CA00153                                                   3


Buffy West, called police and said that her boyfriend, Anton Wyche, wanted to tell what

really happened on the night of the murder. T.Vol. II, 52-54.

       {¶5}   Wyche told police that appellant had committed the burglary and killing, and

had tied Cook up. Wyche also stated that Shipman had returned after talking with the

police and told them that the police were interested in shoe prints because one had been

found on a door to Cook's residence. Appellant had Wyche and West drive him to work,

when he threw a pair of shoes in a stream. Wyche and West showed police the location

and the shoes were recovered. Wyche and West also drove appellant to a grocery store

where he purchased some super glue. Appellant then glued his fingers to a beer bottle

and then ripped them from the bottle in an effort to destroy his fingerprints. T.Vol. II, 55-

56. West's statement to police corroborated Wyche's statements about appellant's effort

to destroy evidence.

       {¶6}   Next police contacted appellant, who confessed to breaking into Cook's

residence with Shipman and Wyche. He stated that Wyche served as a look-out and

helped collect the property, while he and Shipman took care of the old man. He denied

killing Cook. Thereafter, appellant was arrested. Appellant's taped confession was played

to the jury and a transcript of the taped statement was admitted into evidence.

       {¶7}   Wyche testified at trial that during the evening hours of Saturday, February

16, 1991, he was home playing cards and drinking with appellant and Shipman. T.Vol. III,

49. Appellant approached Wyche and told him now was a good time to rob Cook. T.Vol.III,

50. Appellant was moving to another residence the next day and had no money for

furniture, so appellant wanted to steal furniture from Cook. T.Vol.III, 50-51. The three men

went to Cook's home and appellant and Shipman both kicked in the front door. Appellant
Stark County, Case No. 2020CA00153                                                   4


had Wyche's unloaded gun. T.Vol.III, 53. Cook was walking toward the front door when

the door was kicked. Appellant hit Cook and knocked him down. Appellant then told

Wyche to close the door and curtains.

        {¶8}    Appellant then took Cook into a bedroom and tied Cook's hands behind his

back. He also tied a red bathrobe belt around Cook's mouth. T.Vol.III, 54.

        {¶9}    Wyche and Shipman then went through the house ripping it up looking for

valuables. They both went to the basement, and when they came up appellant was

dragging Cook around by his white thermal undershirt. T.Vol.III, 56. Appellant then picked

Cook up and laid him in the hallway in front of the bathroom. When Cook looked up at

appellant, appellant hit Cook in the face. T.Vol.III, 56-57. While appellant was tying Cook's

hands and legs, Shipman grabbed a chair and said, “Let's kill this fucker!” T.Vol.III, 57.

        {¶10} Wyche testified that he grabbed the bag of stolen items and left the

house. Id. Wyche waited in the alley and after about fifteen minutes appellant and

Shipman came out of Cook's house carrying a television set. The trio carried the stolen

items and left them behind a house. Upon returning home, appellant told Buffy West

everything that had happened. T.Vol.III, 63. He told her that after breaking into Cook's

house, he had tied up Cook, put him in the bathtub, and that Cook was alive when they

left. T.Vol.III, 68.

        {¶11} Appellant presented no witnesses on his behalf and did not testify at trial.

After appellant was convicted following a jury trial, appellant was sentenced to a term of

life imprisonment, with parole eligibility after twenty years, for the aggravated murder

conviction, as well as consecutive indeterminate prison terms of ten to twenty-five years
Stark County, Case No. 2020CA00153                                                5


for the aggravated burglary and aggravated robbery convictions, to be imposed

consecutively to the aforesaid life imprisonment term.

       {¶12} Appellant appealed and his conviction was affirmed on June 8, 1992 in

State v. Branco, 5th Dist. Stark No. CA-8618, 1992 WL 147437. Appellant thereafter

unsuccessfully sought a delayed appeal to the Ohio Supreme Court. See State v. Branco,

71 Ohio St.3d 1413, 641 N.E.2d 1111 (1994). In the meantime, appellant filed a petition

for post-conviction relief, which the trial court denied in 1993.

       {¶13} On December 4, 2009, appellant filed a pro se motion to “correct void

judgment” or reconsider his aggravated murder conviction and sentence, alleging that the

jury form was defective under R.C. 2945.75. The State filed a response on March 17,

2010. On April 12, 2010, the trial court denied appellant's motion.

       {¶14} Appellant then appealed. This Court affirmed the judgment of the trial court

in State v. Branco, 5th Dist. No.2010–CA–00098, 2010–Ohio-3856.

       {¶15} On June 29, 2020, appellant filed a Motion for Leave to File a Motion for

New Trial and a Motion for New Trial pursuant to Crim.R. 33(A)(2) and (A)(6). Appellant

argued that Anton Wyche lied about the existence of a plea agreement between him and

the State of Ohio and that the prosecution violated Brady, committing misconduct, in

suborning Wyche’s perjury and not disclosing the existence of this agreement to the

defense. Appellee filed a response to appellant’s motions on September 29, 2020.

Pursuant to a Judgment Entry filed on October 2, 2020, the trial court overruled

appellant’s motions.

       {¶16} Appellant now appeals, raising the following assignment of error on appeal:
Stark County, Case No. 2020CA00153                                                    6


       {¶17} “I. THE TRIAL COURT ABUSED IT’S (SIC) DISCRETION, AND VIOLATED

APPELLANT’S DUE PROCESS RIGHTS, WHEN IT DENIED APPELLANT’S MOTION

FOR LEAVE WITHOUT FINDING APPELLANT FAILED TO SHOW BY CLEAR AND

CONVINCING        EVIDENCE       HE     WAS       UNAVOIDABLY        PREVENTED        FROM

DISCOVERING THE EVIDENCE SOUGHT TO BE INTRODUCED IN HIS MOTION FOR

NEW TRIAL. WHEN THE EVIDENCE ON IT’S (SIC) FACE DEMONSTRATED SUCH

UNAVOIDABLENESS, AND BY NOT HOLDING A HEARING.”

                                              I

       {¶18} Appellant, in his motion, argues that the trial court erred when it overruled

his Motion for Leave to File Motion for New Trial and Motion for New Trial.

       {¶19} Appellant, in the case sub judice, filed claims under Crim.R. 33(A)(2)

(prosecutorial misconduct) and Crim.R. 33(A)(6) (newly discovered evidence). Claims

under Crim.R. 33(A)(2) must be filed within 14 days after the jury’s verdict was rendered.

Appellant’s trial was in 1991, so his motion is outside of this 14 day period. In accordance

with Crim.R. 33(B), appellant must show by clear and convincing evidence that he was

unavoidably prevented from filing his motion for a new trial within this 14 day period.

       {¶20} Claims under Crim.R. 33(A)(6) must be filed within 120 days of the jury’s

verdict, unless the movant shows by clear and convincing proof that the movant was

unavoidably prevented “from the discovery of the evidence upon which he must rely.”

       {¶21} Appellant, in his motion for leave to file a motion for new trial, stated that he

is relying on judgment entries of Wyche’s sentencing and a partial transcript of Wyche’s

trial testimony. As noted by appellant, these items were available in 1991. The Judgment

Entry modifying Wyche’s sentence that appellant attaches to his brief was filed on
Stark County, Case No. 2020CA00153                                                7


September 26, 1991. Appellant has failed to explain why he was unavoidably prevented

from discovering the same and has failed to satisfy his burden of demonstrating by clear

and convincing evidence that he was unavoidably prevented from discovery of these

public records.

      {¶22} We find, therefore, that the trial court did not err in overruling appellant’s

Motion for Leave to File Motion for New Trial and Motion for New Trial.2

      {¶23} Appellant’s sole assignment of error is, therefore, overruled.

      {¶24} Accordingly, the judgment of the Stark County Court of Common Pleas is

affirmed.

By: Baldwin, P.J.

Gwin, J. and

Wise, John, J. concur.




2
 The trial court implicitly found that appellant had failed to demonstrate that he was
unavoidably prevented from the discovery of the evidence upon which he relies, when,
in its October 2, 2020 Judgment Entry, it overruled appellant’s motion for the reasons
stated in the State’s brief.